The opinion of the court was delivered by
Rowell, J.
Testimony as to injury of plaintiff’s neck was objected to because the notice did not sufficiently describe any' injury to the neck. The notice says: “My back and spine were injured and made lame for the whole length thereof, including neck, and my back was badly strained and made stiff, so much so that I have not been able to raise or move my head since the injury • -***- and I have suffered, and still am suffering, great pain in my head, brain, jaw, back, spine, neck,” etc. In all this the neck is designated as one place of injury, and the effect of the injury to the back, spine, and neck is described to be such that he has not been able to raise or move his head since the injury, and has suffered great pain in those parts; and the testimony incorporated into the exceptions shows that at the time of trial even, neither the part of the body injured, nor the extent and effect of the injury, could, be designated and described with much, if any, greater certainty than they were in the notice ; and the notice was sufficient to let in the testimony objected to.
It is claimed that bridges must now be insufficient as structures in order to make towns liable for damages happening *363thereon, and that an insufficiency as a highway merely is not enough. But we discover no intention on the part of the legislature to make any change in this respect, and think the law stands as it always has as far as bridges are concerned.
Judgment affirmed.